By the Court.
We see no error in the judgment of the District Court. The first petition in error was filed before *602any final judgment had been entered in the cause, and was-rightfully dismissed as having been prematurely filed. The second petition in error was not prematurely tiled, but we think the ground of supposed error on which it is made forest can not be sustained. A motion for a new trial is addressed to the sound discretion of the court; and although it is well-settled law that error will lie, in a proper case, where a new trial has been refused, we know of no case in which it has been held to lie where a new trial has been-allowed and had, and where the court had power to grant a new trial, and its order granting such new trial is not made ground of error by statutory provision.

Motion overruled,.